      Case 1:21-cr-10071-PBS Document 92-4 Filed 05/06/21 Page 1 of 2
                                           U. S. Department of Justice
                                       Drug Enforcement Administration




www.dea.gov                                         April2,202l




James Krasnoo, Esq.
Krasnoo Klehm & Falkner LLP
28 Andover Street, Suite 240
Andover, MA 01810




RE:    Asset ID. No         2t-DEA-672777
       Property:            56,947.00 U.S. Cunency

       Asset ID. No.:       2l-DEA-6728t4
       Property:            $6,573.00 U.S. Cunency
       Judicial District:   District of Massachusetts
       Claimant:            James Richard Cann



Dear Mr. Krasnoo,



The Drug Enforcement Administration (DEA) has received the submission regarding the above-
referenced asset(s). The following information is provided:

The claim and petition have been accepted and this matter has been referred to the judicial district
noted above. Please direct all inquiries regarding this matter to that off,rce.

Further correspondence to DEA regarding this matter must reference the DEA asset identification
number(s) noted above and must be addressed to the Forfeiture Counsel, Drug Enforcement
Administration, Asset Forfeiture Section, 8701 Monissette Drive, Springfield, Virginia 22152.
Correspondence will be deemed./iled (or submitted) on the business date it is actually received by
the Forfeiture Counsel at the address listed above. Correspondence will not be accepted nor
considered filed on weekends or federal holidays, or when it is received by any other office or
official, such as a court, United States Attorney's Office, or local DEA office. In addition, a Claim
or Petition is not considered filed or submitted if received facsimile transmission.
     Case 1:21-cr-10071-PBS Document 92-4 Filed 05/06/21 Page 2 of 2

                                                                                                Page 2



Finally, correspondence is not considered filed or submitted on the date it is mailed or delivered to
any person for delivery to the Forfeiture Counsel.


Sincerely,
LINDA            r|lfl1ilv,;',o,;"00"''oo
                                     12:24:ss
.RANNAZZISl      ^   ?ffir"''o4'o2
Asset Forfeiture Sddiron
Office of Operations Management
